Citation Nr: 0909607	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  05-11 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a temporary total disability evaluation 
for convalescence pursuant to 38 C.F.R. § 4.30 (2008).

2.  Entitlement to service connection for claimed perineural 
cysts of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to 
February 1997. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions issued by the 
RO.  The Board requested that a medical expert review the 
claims file and offer an opinion as to etiology of the 
perineural cysts of the lumbar spine in January 2009.

The issue of entitlement to a temporary total disability 
evaluation for convalescence is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

The currently demonstrated perineural cysts of the lumbar 
spine are shown as likely as not to have been present during 
the Veteran's period of service and it has been shown to be 
highly likely that such cysts were aggravated (permanently 
made worse) by the service-connected lumbosacral strain.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the Veteran's favor, 
perineural cysts of the lumbar spine were incurred in 
service, or otherwise aggravated by the service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has considered the regulations pertaining to VA's 
statutory duty to assist the Veteran with the development of 
facts pertinent to his claim.  Given the favorable action 
taken hereinbelow, the Board finds that no further assistance 
in developing the facts pertinent to the Veteran's claim is 
required at this time.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).

A review of the Veteran's service treatment records reveals 
that he was seen with complaints of low back pain on numerous 
occasions during his period of service.  An October 1994 
service medical record indicated the Veteran had intermittent 
low back pain.  An August 1996 service medical record 
documented the Veteran's complaints of low back pain ongoing 
for 3-4 days.  The Veteran did not have any deformity; 
however, he demonstrated evidence of muscle spasms.  

A follow-up August 1996 service treatment record documented 
the treatment the Veteran received for low back pain.  The 
Veteran reported that the back pain had been ongoing for 10 
days and there had been no improvement in his condition.  He 
reported that he was lifting weights when the pain occurred.  
He denied having such symptoms as numbness, tingling or 
bowel/bladder incontinence.  There was no bony deformities 
noted; however, he did demonstrate tenderness to palpation in 
the L3 region bilaterally.  The Veteran was diagnosed with 
slow resolving muscle strain.  The Veteran was instructed on 
the proper lifting technique and advised to return to the 
clinic if the symptoms persisted or worsened.  In a January 
1997 Report of Medical Assessment the Veteran noted that he 
had experienced low back pains that had caused him to miss 
duty for longer than 3 days.  The health care provider 
reported that the Veteran had recurrent back strain.

Subsequent to service, the Veteran contends that his in-
service low back pains are actually the early manifestations 
of his currently demonstrated perineural cysts of the lumbar 
spine.  A post-service VA treatment record from June 2003 
reported that the Veteran's current back pain was most likely 
due to the perineural cysts.  An August 2003 VA treatment 
record reported "this [Veteran's] cyst was more likely 
[than] not present for many years and when he was diagnosed 
with back strain but due to only plain x-rays being done, it 
was not seen."  By contrast, in a VA examination from 
October 2002, the examiner indicated that he could not state 
whether or not the cysts were related to the back pain in 
service.

Thus, in January 2009, the Board requested that a VA medical 
expert review the claims file to determine (1) whether it was 
at least as likely as not that the Veteran had perineural 
cysts of the lumbar spine during his period of service that 
caused the low back pain noted in the service records and 
went undetected due to testing that was done; and, (2) 
whether there was any medical basis to conclude that the 
perineural cysts may be proximately due to, the result of, or 
aggravated by the service-connected lumbosacral strain.  In 
this regard, the examiner was asked if such relationship was 
unlikely, likely or highly likely.

A response was received.  It was forwarded to the appellant 
and his representative and the representative issued a 
written presentation on the Veteran's behalf.

The VA medical expert responded that it was at least as 
likely as not that the Veteran had perineural cysts of the 
lumbar spine during his period of service that caused the low 
back pain.  In support thereof, the expert explained that 
about 20 percent of people with cysts develop symptoms of 
back pain, radicular pain, urinary dysfunction and/or 
headaches.  Given that no other cause of the Veteran's back 
pain in service was identified, the expert concluded that it 
was a reasonable assumption that it was highly likely that 
the Veteran had a cyst during his time of service that was 
the cause of the back pain.  

The expert also explained that the relationship between cysts 
and lumbosacral strain was not well documented but it is 
logical that there is a relationship between the two.  People 
with large cysts often only became symptomatic when standing 
or when performing a valsalva maneuver.  The expert stated 
that it was logical to conclude that the Veteran performed a 
large valsalva maneuver when he was injured.  Thus, it could 
be expected that the cyst would be aggravated.  Further, the 
expert commented that individuals with lumbosacral strain may 
have more frequent valsalva maneuvers which could make a cyst 
slowly enlarge.  Thus, the expert concluded there was a 
highly likely relationship between the Veteran's service-
connected lumbosacral strain and his perineural cysts.

Given its review of the record, the Board finds the evidence 
to be in relative equipoise in showing that the perineural 
cysts of the lumbar spine as likely as not are etiologically 
related to the Veteran's period of active service.  In this 
regard, the Board notes that the VA medical expert is 
certainly competent to render an opinion as to causal 
relationship.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Resolving all reasonable doubt in favor of 
the Veteran, an allowance of service connection is warranted 
in this case.  


ORDER

Service connection for perineural cysts of the lumbar spine 
is granted.  




REMAND

Given the action taken above further development is warranted 
concerning the Veteran's claim for a temporary total 
evaluation for a period of convalescence.  In this regard, 
the Board notes a total disability rating will be assigned 
when it is established by report at hospital discharge or 
outpatient release that treatment of a service-connected 
disability resulted in surgery necessitating at least one 
month of convalescence; surgery with severe post-operative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body case, or the 
necessity for house confinement, or the necessity for 
continued use of a wheelchair or crutches; or immobilization 
by cast, without surgery, of one major joint or more. 38 
C.F.R. § 4.30 (2008).

The Board is aware in April 2002, the Veteran received a 
lumbosacral cysto-peritoneal shunt during a surgical 
procedure.  Records from March and April 2003 indicate the 
Veteran experienced an infection in the shunt resulting in 
its subsequent removal.  Thus, the Board observes that 
although the records show the Veteran underwent surgery for 
his now service-connected perineural cysts of the lumbar 
spine, the records are not clear regarding any subsequent 
convalescent period following the surgical procedures.  
Therefore, the RO should obtain any outstanding medical 
records pertaining to the surgical procedure and any 
subsequent follow-up appointments.  Such records will be 
useful in determining if the Veteran required a period of 
convalescence following his surgical procedures.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps 
to contact the Veteran in order to have 
him provide information referable to all 
treatment received for the perineural 
cysts of the lumbar spine since service.  
Specifically the Veteran should be 
requested to provide information 
pertaining to records that relate to any 
surgical procedures for the perineural 
cysts of the lumbar spine and any 
subsequent follow-up appointments related 
thereto.  Based on the response, the RO 
should undertake all indicated action to 
obtain copies of all clinical records 
from any identified treatment source.  
The Veteran should also be informed that 
he can submit evidence to support his 
claim.  Such evidence might include 
records from employment showing how long 
he was away from work.

2.  After completion of the above 
development, the Veteran's claim for a 
temporary total disability evaluation for 
a period of convalescence pursuant to 
38 C.F.R. § 4.30 (2008) should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond 
thereto.  
 
Thereafter, if indicated, this case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


